DETAILED ACTION
The previous office action mailed 3/21/22 is vacated/withdrawn. The instant action replaces the previous action.
The following supplemental Final office action is mailed in reconsideration of the interview.  Therein, applicant argued that Albrecht does not teach triblock and diblock. However, no agreement was reached. It was agreed that references would be supplied to applicant regarding the examiner's position. However, for completeness and a clear record, it was determined that a supplemental Final office action including the references discussing coupling and triblock and diblock copolymers was required. The delay in prosecution is regretted.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3/1/22.  In particular, claim 1 has been amended to require it to include triblock and diblock copolymers.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,042,531 (herein Albrecht) in view of US 2013/010767 (herein Wei) and US 2015/0030933 (herein Goetzen) as evidenced by US 2008/0171828 (herein Bening), Scheirs et al. Modern Styrenic Polymers 2003 (herein Scheirs), Wypych Handbook of Polymers 2012 (herein Wypych) and US 2018/0355090 (Dubois). 
As to claims 1-7, Albrecht discloses a block copolymer (paragraph 1, 6-8 and examples) composition comprising:
A weight average molecular weight (Mw) of 10,000 to 500,000 g/mol (paragraph 32).  When amounts are too low, poor impact strength is observed.  When the amount is too high, the viscosity is too difficult to handle.  See paragraph 32.  Specifically exemplifying 75,000 (7.5*104).
A polydispersity index (PDI, Mw/Mn, molecular weight distribution) of 1 to 1.5.  See paragraph 33.  When the amount is too broad (high), poor impact is observed.  See paragraph 33.  Note that the lower limit is 1.0 (since Mw is second order and Mn is first order).  
A glass transition temperature of -85 to -50 oC.  See paragraph 13.  When the amount is too low, processing is difficult.  When the amount is too high, the block copolymer deteriorates and gives fish eyes (poor appearance).  See paragraph 13.  Thus, it would have been obvious to select to appropriate Tg, including values within the claimed range in order to balance between processability and appearance/stability.  
In examples 6-8 in table 5, the diblock copolymers are coupled with a coupling efficiency of 86 to 90%.  Thus, about 86 to 90 wt% triblock and 14 to 10 wt% diblock.  
Albrecht discloses the melt mass flow rate (MI) at 220oC with a load of 10 kg (see paragraph 72), however not at the claimed rate of 230oC with a load of 5 kg (note that half the weight of the load).  Note that there is no way to convert from one melt flow rate to another (although the general trend of higher temperature and/or load yields higher values).  However, Albrecht generally recognizes that the melt flow rate is important for processability.  See paragraph 120.  Nevertheless, Albrecht is silent on the melt flow rate at the claimed conditions of 230oC with a load of 5 kg.  
Wei discloses similar block copolymers.  See abstract and examples.  Wei discloses that the MI at 230/5 should be between 1 and 15 g/10min in order to yield appropriate processability.  See paragraph 231-235.  Goetzen also discloses similar block copolymers.  See abstract and examples.  The block copolymer compositions should have a melt index (230/5) below 3 g/10min in order to have good mechanical strength.  See paragraph 42.  Thus, the prior art motivates one to select values within the claimed MI in order to improve processability (above 1.0 g/10min) and mechanical strength (below 3.0 g/10min).  
In light of the discussion above, it would have been obvious at the time the invention was filed to have modified the block copolymer composition with a MI within the claimed range because one would want to balance processability and mechanical strength.  See paragraph 231-235 of Wei and paragraph 42 of Goetzen.  
As to the limitation regarding the composition comprising triblock and diblock copolymers, the claims utilize open phraseology viz "comprising" triblock and diblock copolymers.  Albrecht does not explicitly state diblock and triblock.  
However, the examples of Albrecht show 
See attachment.  Specifically, applicant argued that Albrecht  does not teach triblock and diblock.  
In response, the claims utilize open phraseology viz "comprising" triblock and diblock copolymers.  Albrecht teaches uncoupled and coupled block copolymers.   Specifically, in example 6 of Albrecht (starting at paragraph 107) a block of mainly styrene ("A block", see paragraph 107) and a block of mainly butadiene ("B block", see paragraph 109).  
Support and evidence for this characterization and rationale is found in Scheirs, Bening, Wypych and Dubois.  Scheirs states (pages 470 and 503) that silanes (difunctional such as dimethyldichlorosilane of Albrecht) are utilized to couple diblock copolymers into triblock copolymers.  Wypych states (page 645) that triblock copolymers are formed from the coupling of two living SB diblocks.   Bening states (paragraph 162) that diblocks coupled with tetramethoxysilane (same exemplified in Albrecht) yields ABA triblock copolymers.  Dubois states (paragraph 14) that "Coupling efficiency" refers to the ratio of coupled polymer to uncoupled polymer.   Dubois (paragraph 14) goes on to state that an efficiency of 80% is 20% diblock (uncoupled) and 80% triblock and multiarm block (coupled).  
Turning back to Albrecht, the AB diblock is coupled in paragraph 110 to form a mixture with a coupling ratio (efficiency) of 86% (table 5) that comprises ABA triblock copolymer and AB diblock copolymers (uncoupled).  This is further supported by the broader disclosure stating in paragraph 50 that the coupled polymer is about double that of the uncoupled.  Again, coupling with a coupling agent (e.g. Si) two AB diblock copolymers to form an ABA triblock (i.e. A-B-Si-B-A) yields a molecular weight double that of the diblock.  In light of the discussion above, it is evident from the discussion above that the composition of Albrecht would obviously comprise some diblock (uncoupled) and some triblock (coupled) copolymers and this mixture would naturally flow from the method of Albrecht and thereby arrive at the claimed invention.  
As to claims 8-10, the triblock copolymer has a first block polybutadiene (reading on R1=C2 alkenyl or hydrogen) or isoprene (C3alkenyl) and the other two blocks are of styrene (R2=R3=C6aryl=phenyl).  See examples.  As to n, l and m, the Mw of the total block copolymer (paragraph 61) is 10,000 to 500,000 (paragraph 32).  Also see examples with the blocks comprising at least 30%.  Thus, the n, l and m would be about 300 to about 1000.
As to claim 13, the weight ratio of of the B block (first block) to the A block (second and third block) is 1 to 9 (paragraph 26.  Thus, the first block is present in 50 to 90 wt%, while the second and third are present in 10 to 50 wt%, which is within the claimed range.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the carried over rejection have been fully considered but they are not persuasive. 
Applicant argues that Albrecht fails to disclose the glass transition (Tg) of the block copolymer and merely discloses the Tg of one of the blocks.
In response, the examiner disagrees.
First, the claim merely states that the block copolymer comprises a Tg within the claimed range.  Albrecht discloses that the block copolymer composition that has a Tg that overlaps the claimed range.  The fact that Albrecht discloses that the Tg is attributed to an individual block is moot.
Secondly, arguing that the Tg of a block copolymer (such as SEBS) is somehow different that than the Tg of an individual block of the copolymer is not well grounded.  It is well known that a block copolymer exhibits a separate glass transition temperatures for each of its blocks except in special circumstances (e.g. individual Tgs are so close that they cannot be resolved by modern techniques).  See col. 4, lines 35-42 of US 3,649,579 and paragraph 56 of US 2008/0008739 for evidence.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764